DETAILED ACTION

Response to Amendment
1.	Applicant’s amendment filed on 07/22/22 has been received and entered in the case. The amendments to the claims do not distinguish patentably over the previously applied prior art, in view of new interpretations of this prior art, as set forth below.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 7, 8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim, U.S. Patent No. 7,471,113.
As to claim 7, Lim discloses, in figure 7,
a circuit, comprising:
a driver circuit (720) configured to generate a driving signal (the output signal of inverter 720) having a first edge;
an output circuit (the combination of transistors 724 and 734) coupled to the driver circuit via a connection (the signal line which couples the output of inverter 720 to the gate terminal of transistor 724) to receive the driving signal on the connection, the output circuit configured to generate an output signal (SIG_OUT) in response to the driving signal; and
a compensation circuit (722) coupled to the connection, and configured to:
be enabled at a beginning of the first edge to pull a voltage of the driving signal on the first edge from a first voltage toward a second voltage different from the first voltage (note that when the logic level of the driving signal, i.e., the output of inverter 720, changes logic level from “1” to “0” or vice-versa, one or more of the three transistors formed by the pair push-pull transistors within inverter 726 together with transistor 728 will turn on, and this turn on condition will read on the limitation that the compensation circuit is enabled in response to the driving signal changing from the first voltage to the second voltage, i.e., the output of Lim’s inverter 720 switching from a first voltage (“1” or “0”) to a second voltage (“0” or “1”)), and
be disabled in response to and after the voltage of the driving signal on the first edge reaching a threshold voltage between the first voltage and the second voltage (note that when the logic level of the driving signal, i.e., the output of inverter 720, changes logic level from “1” to “0” or vice-versa, one or more of the three transistors formed by the pair push-pull transistors within inverter 726 together with transistor 728 will turn off, and this turn off condition will read on the limitation that the compensation circuit is disabled in response to and after the voltage of the driving signal reaches a threshold voltage—the claimed threshold voltage is the Vth voltage of either or both of the transistors within inverter 726, note that this Vth voltage will inherently be between the first voltage and the second voltage),
wherein the compensation circuit comprises a first transistor (728) of a first type (N-type) and comprising:
a gate terminal coupled to receive an inverted signal of the driving signal (the output of inverter 726),
a first terminal (drain terminal) coupled to the connection, and
a second terminal (source terminal) coupled to a first power supply voltage (ground) either directly or via a transistor.
As to claim 8, the claimed second voltage is ground voltage, and the claimed functional limitations, as noted in the previous office action, will be inherent during the operation of the Lim figure 7 circuit (as has been held by the courts, where the examiner has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, the examiner possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971)).
As to claim 21, the claimed inverter reads on inverter 726. 

3.	Claims 7-10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita, U.S. Patent No. 6,559,676.
As to claim 7, Tomita discloses, in figure 1,
a circuit, comprising:
a driver circuit (the driver circuit formed by the combination of transistors 1009 and 1015) configured to generate a driving signal (the driving signal PG output from transistor 1009 at the drain terminal thereof) having a first edge;
an output circuit (the combination of transistors 1001 and 1003) coupled to the driver circuit via a connection (the signal line which couples the drain of transistor 1009 to the gate terminal of transistor 1001) to receive the driving signal on the connection, the output circuit configured to generate an output signal (OUT) in response to the driving signal; and
a compensation circuit (the compensation circuit formed by the combination of transistors 1019, 1017, 1011 and 1029 together with the slew circuit formed by transistors 1005 and 1007) coupled to the connection, and configured to:
be enabled at a beginning of the first edge to pull a voltage of the driving signal on the first edge from a first voltage toward a second voltage different from the first voltage (note that when one or more of transistors 1011, 1029 and 1005 turn on, in response to the driving signal PG switching its logic state from high to low or vice-versa, this will inherently occur at the beginning of a first edge of driving signal PG switching from a first voltage toward a second voltage different from the first voltage), and
be disabled in response to and after the voltage of the driving signal on the first edge reaching a threshold voltage between the first voltage and the second voltage (the claimed threshold voltage is the Vth voltage of PMOS transistor 1005, note that it will inherently be between the first voltage and the second voltage, and the turning off of one or more of transistors 1011, 1029 and 1005 in response to driving signal PG reaching the Vth level of PMOS transistor 1005 will read on the claimed disabling of the compensation circuit and this will inherently occur at a point in time subsequent to the point in time that the pulldown transistors of the compensation circuit were turned on),
wherein the compensation circuit comprises a first transistor (either transistor 1017 or transistor 1019) of a first type (either  P-type or N-type, respectively) and comprising:
a gate terminal coupled to receive an inverted signal (SOUT) of the driving signal,
a first terminal (drain terminal or source terminal) coupled to the connection, and
a second terminal (source terminal or drain terminal) coupled to a first power supply voltage (ground potential at the source terminal of transistor 1029) either directly or via a transistor.
As to claim 8, the claimed second voltage is the ground voltage at the source of transistor 1029 and, as noted in the previous office action, the claimed functional limitations of this claim will be inherent during the operation of the Tomita figure 1 circuit, see In re Swinewhart, supra.
As to claim 9, the claimed "second transistor" can be read on transistor 1001 for the situation where the claimed "first type" is PMOS, note that its gate terminal is coupled to the connection to receive the driving signal, its first terminal is the source terminal which is coupled to second supply voltage VCC, its second terminal is the drain terminal which is coupled to the output node OUT, and its on/off operation will be as recited on the last four lines of claim 9.
As to claim 10, the claimed third and fourth transistors can be read on transistors 1009 and 1015, respectively.
As to claim 21, the claimed inverter reads on PMOS transistor 1005. 


4.	Claims 7-10 and 21 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddy, U.S. Patent No. 9,831,875.
As to claim 7, Reddy discloses, in figure 2,
a circuit, comprising:
a driver circuit (the driver circuit formed by the combination of transistors 310 and 314 together with resistor 312) configured to generate a driving signal (the driving signal output from transistor 310 at the drain terminal thereof) having a first edge;
an output circuit (the combination of transistors 334 and 336) coupled to the driver circuit via a connection (the signal line which couples the drain of transistor 310 to the gate terminal of transistor 334) to receive the driving signal on the connection, the output circuit configured to generate an output signal (360) in response to the driving signal; and
a compensation circuit (302) coupled to the connection, and configured to:
be enabled at a beginning of the first edge to pull a voltage of the driving signal on the first edge from a first voltage toward a second voltage different from the first voltage (when transistor 322 or 326 is turned on in response to the above-noted driving signal switching from “1” to “0” or vice-versa, i.e., switching from first voltage toward a second voltage), and
be disabled in response to and after the voltage of the driving signal on the first edge reaching a threshold voltage (when transistor 322 or 326 gets turned off in response to the above-noted driving signal reaching the Vth level of transistor 322 at a point in time subsequent to the point in time that transistor 322 or 326 was turned on),
wherein the compensation circuit comprises a first transistor (326) of a first type (N-type) and comprising:
a gate terminal coupled to receive an inverted signal (the signal at its gate terminal) of the driving signal,
a first terminal (drain terminal) coupled to the connection, and
a second terminal (source terminal) coupled to a first power supply voltage (ground potential GNDE) either directly or via a transistor.
As to claim 8, the claimed second voltage is voltage GNDE and, as noted in the previous office action, the claimed functional limitations of this claim will be inherent during the operation of the Reddy figure 2 circuit, see In re Swinehart, supra.
As to claim 9, the claimed "second transistor" can be read on transistor 334, note that its gate terminal is coupled to the connection to receive the driving signal, its first terminal is the source terminal which is coupled to second supply voltage VDDE, its second terminal is the drain terminal which is coupled to the output node 338, and its on/off operation will be as recited on the last four lines of claim 9.
As to claim 10, the claimed third and fourth transistors can be read on transistors 310 and 314, respectively.
As to claim 21, the claimed inverter reads on PMOS transistor 322. 

5.	Claims 1-10, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajit, U.S. Patent No. 6,359,484.
As to claim 1, Ajit discloses, in figure 2A,
a circuit, comprising:
a first transistor (the PMOS transistor within circuit 218 which receives DATA IN) of a first type (PMOS) and comprising:
a gate terminal,
a first terminal (source terminal) coupled to a first power supply voltage (VDD at its source terminal), and
a second terminal (drain terminal) coupled to a connection;
a second transistor (the NMOS transistor within circuit 220 which receives DATA IN) of a second type (NMOS) comprising:
a gate terminal coupled to the gate terminal of the first transistor,
a first terminal (source terminal) coupled to a second power supply voltage (GND), and
a second terminal (drain terminal) coupled to the second terminal of the first transistor and the connection (note that the drain terminal is connected to the drain terminal of the first transistor and the connection, i.e., indirectly via circuit 210a and the NMOS transistor within circuit 220 which receives signal OE at its gate terminal); 
an inverter (transistor 212) comprising an input coupled to the connection, and an output; and
a third transistor (232a) comprising:
a first terminal (source terminal) coupled to the connection,
a second terminal (drain terminal) coupled to a node between the second terminals of the first and second transistors (note that the drain terminal of transistor 232a is coupled to a node between the drain terminals of the first and second transistors), and
a gate terminal coupled to the output of the inverter to control the third transistor (the claimed functional limitations set forth on the last five lines of claim 1 will be inherent during the on/off operation of transistor 232a, see In re Swinehart, supra).
As to claims 2, 4 and 6, the claimed fourth transistor can be read on either transistor 212 or transistor 214 or, alternatively, any one of the six transistors within circuits 222, 210b and 224 (the claimed functional limitations in these three claims will be inherent during the operation of the Ajit figure 2A circuitry, see In re Swinehart, supra).
As to claims 3 and 5, the claimed functional limitations will again be inherent during the operation of the Ajit figure 2A circuitry, see In re Swinehart, supra.
As to claim 7, Ajit discloses, in figure 2A, a circuit, comprising:
a driver circuit (the driver circuit formed by the combination of the PMOS and NMOS transistor within circuits 218 and 220 which receive the input signal DATA IN) configured to generate a driving signal (the driving signal output from the PMOS transistor within circuit 218 which receives DATA IN) having a first edge;
an output circuit (the combination of transistors 212 and 214) coupled to the driver circuit via a connection (the signal line coupled between circuit 218 and the gate terminal of transistor 212) to receive the driving signal on the connection, the output circuit configured to generate an output signal (360) in response to the driving signal; and
a compensation circuit (210a) coupled to the connection, and configured to:
be enabled at a beginning of the first edge to pull a voltage of the driving signal on the first edge from a first voltage toward a second voltage different from the first voltage (the enabling of the compensation circuit occurs when transistor 232a turns on, in response to the above-noted driving signal swinging from low logic, at the first voltage, to high logic, at the second voltage, thereby causing NMOS transistor 214 to turn on, which switches on transistor 232a) , and
be disabled in response to and after the voltage of the driving signal on the first edge reaching a threshold voltage between the first voltage and the second voltage (when transistor 232a turns off in response to the signal at its gate terminal going high, responsive to the above-noted driving signal reaches the Vth of PMOS transistor 212, which will inherently be at a point in time subsequent to the point in time that transistor 232a was turned on),
wherein the compensation circuit comprises a first transistor (232a) of a first type (P-type) and comprising:
a gate terminal coupled to receive an inverted signal (the signal at the gate terminal of transistor 232a) of the driving signal, 
a first terminal (source terminal) coupled to the connection, and
a second terminal (drain terminal) coupled to a first power supply voltage (ground potential GND) either directly or via a transistor (note that the drain terminal of transistor 232a is coupled to GND indirectly via the transistors within circuit 220.
As to claim 8, the claimed second voltage is the GND voltage at the source of the bottom NMOS transistor within circuit 220, and as noted in the previous office action, the claimed functional limitations will be inherent during the operation of the Ajit figure 2A circuit, see In re Swinehart, supra.
As to claim 9, the claimed "second transistor" can be read on transistor 212, note that its gate terminal is coupled to the connection to receive the driving signal, its first terminal is the source terminal which is coupled to second supply voltage VDD, its second terminal is the drain terminal which is coupled to the output node 216, and its on/off operation will be as recited on the last four lines of claim 9.
As to claim 10, the claimed third and fourth transistors can be read on the transistors within circuits 218 and 220 which receive DATA IN.
As to claim 17, note that transistor 232a is a PMOS transistor.
As to claim 21, the claimed inverter reads on PMOS transistor 212. 

Double Patenting
6.	Claims 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 11,075,625. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 11-16 of the instant application are either anticipated by, or would have been obvious in view of, the limitations set forth in claims 15-20 of applicant's prior patent (note, for example, lines 1-33 of claim 15 of the '625 vis-a-vis lines 1-20 of independent claim 11 of the instant application).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
7.	Claims 11-16 would be allowable upon the filing of the above-noted terminal disclaimer, and claims 18 and 19 are objected to as being dependent directly and indirectly on rejected base claim 1 but would be allowable if rewritten in independent form.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests a circuit comprising a first connection together with first through fourth transistors having the claimed couplings set forth in independent claim 11, nor does any of the prior art of record disclose or suggest the new limitations added into claim 18, i.e., a capacitor coupled between the connection and an output node, the resistor and capacitor being configured to reduce a changing rate of the voltage of the driving signal on the first edge.

Action is Final
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        July 26, 2022